Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered, but are moot in light of the new grounds of rejection set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Notargiacomo hereafter as Not (U.S 2016/0066314 A1) in view of Knecht (U.S 2006/0286959 A1),  Kelty (U.S 2014/0160679 A1), and Varghese (U.S 2003/0058613 A1). 
In regards to Claim 1, Not discloses a node of a telecommunications system, comprising: a first section including one or more passive components (Fig.1-2, #8); a second section including one or more 
Not discloses the telecommunication node configured to transmit radio signal which would require electrical components/circuitry to accomplish said task (See paragraphs [0008-0013 & 0026], which all disclose node #1 is configured to transmit (distribute) radio-frequency signals such that the office notes that the signals being sent are to other devices other than the node itself).
Not fails to explicitly disclose: A signal processing board, wherein the signal processing board includes one or more components configured to transmit signals to or receive signals from one or more devices separate from the node and a second plurality of heat pipes extending from the first section into the second section and a circuit board configured to distribute direct current (DC) power. 
However, Knecht discloses: A signal processing board (Fig.5, #20), wherein the signal processing board includes one or more components (Fig.5, includes a plurality of electrical components) configured to transmit signals to or receive signals from one or more devices separate from the node (Abstract and paragraphs [0007-0009], which discloses the signal processing board including components that are configured to transmit and receive signals between different devices, as such the office notes that with the combination of Not in view of Knecht, the telecommunication node having a plurality of components configured to send out signals (as taught by Not) would be modified to include a printed circuit board having a plurality of electrical components configured to receive or transmit signals (as taught by Knecht) from one device to another).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the telecommunication node having a plurality of components configured to send out signals (as taught by Not) would be modified to include a printed circuit board having a plurality of electrical components configured to receive or transmit signals (as taught by Knecht) from one device KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
	Furthermore, Not in view of Knecht fail to disclose: A second plurality of heat pipes extending from the first section into the second section and a circuit board configured to distribute direct current (DC) power.
However, Kelty disclose: A plurality of heat pipes (Fig.1, #108) extending from the first section into the second section (Fig.1, which shows the plurality of heat pipes extending from one section to the second section to the cooling section to dissipate heat, as such the office notes that with the combination of Not in view of Knecht and Kelty, the telecommunication node having a first plurality of heat pipes (as taught by Not) would be modified to include additional set of heat pipes extending from the first section to the second section (as taught by Kelty) to dissipate heat generated by the components disposed in the first section). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the telecommunication node having a first plurality of heat pipes (as taught by Not) to include additional set of heat pipes extending from the first section to the second section (as taught by Kelty) to dissipate heat generated by the components disposed in the first section. By modifying the node to include additional heat pipes, would yield predictable results i.e., provide cooling to KSR Int'l Co, v. Teleflex Inc, 550 U.S. 398, 82 U3PQ2d 1385 (2007)). 
Furthermore, Not in view Knecht and Kelty fail to disclose: A circuit board configured to distribute direct current (DC) power.
However, Varghese discloses: A circuit board configured to distribute direct current (DC) power (Paragraph [0026], which discloses a dc distribution circuit board (Fig.4, #146) coupled with a power supply module (Fig.4, #110, as such the office notes that with the combination of Not in view Knecht, Kelty, and Varghese, the distribution unit including a plate (as taught by Not) would be modified to further include a dc distribution circuit board (as taught by Varghese) to help distribute direct current power to components within said node). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application as filed to have modified the distribution unit including a plate (as taught by Not) to further include a dc distribution circuit board (as taught by Varghese) to help distribute direct current power to components within said node. By including a circuit board within the distribution unit to couple with the power supply module, would enable the node to provide DC power to components requiring said power to properly function (Varghese, paragraph [0026]). 

In regards to Claim 4, Not in view of Knecht, Kelty and Varghese disclose the node of claim 1, wherein the first section includes a signal processing board (Not, Fig.1, #21 is a signal processing board), wherein the second plurality of heat pipes extend from the first section through the second section (Not in view of Kelty, the second plurality of heat pipes which extend from the first section to the second section (as taught by Kelty) is configured to remove heat from the components (signal processing board) within the first section), where the second plurality of heat pipes are configured to transfer heat away from the signal processing board (Not in view of Kelty, Fig.1, #108 which carries heat from the first section to the cooling section #110).
In regards to Claim 7, Not in view of Knecht, Kelty and Varghese disclose the node of claim 1, wherein the second plurality of heat pipes extend through the second section to the cooling section (Kelty, discloses the second heat pipes #108 extending through a second section to the cooling section #110, as 
In regards to Claim 11, Not in view of Knecht, Kelty and Varghese disclose the node of claim 1, wherein the cooling section comprises at least one fan and/or at least one heat sink (Not, Fig.6, #26/27).
In regards to Claim 12, Not in view of Knecht, Kelty and Varghese disclose the node of claim 11, wherein the cooling section is enclosed with a cover, wherein the cover includes a vent (Not Fig.1, discloses a cover having a vent). 
In regards to Claim 13, Not in view of Knecht, Kelty and Varghese disclose the node of claim 1, wherein the node comprises a remote unit of a distributed antenna system (Not, Paragraph [0005-0006]).
In regards to Claim 15, Not in view of Knecht, Kelty and Varghese disclose the node of claim 1, wherein the node comprises a radio frequency repeater or a radio point of a small cell (Not, Abstract). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Notargiacomo hereafter as Not (U.S 2016/0066314 A1) in view of Kelty (U.S 2014/0160679 A1), Knecht (U.S 2006/0286959 A1), Varghese (U.S 2003/0058613 A1), and further, in view of Corman (U.S 2010/0259339 A1). 
In regards to Claim 2, Not in view of Knecht, Kelty and Varghese disclose the node of claim 1, wherein the first section comprises an antenna connection unit (Not, Fig.1 & 7, #8 which includes an antenna connection unit).
Not does disclose using a node which is capable of receiving/sending multiple radio frequencies signals. 
Not in view of Knecht, Kelty and Varghese fail to explicitly disclose:  Including one or more combiners.
However, Corman discloses: Including one or more combiners (Paragraph [002], which discloses a combiner is part of an RF system (Telecommunication system), as such the office notes that with the combination of Not in view of Knecht, Kelty, Varghese, and Corman, the telecommunication node dealing with multiple frequency (as taught by Not in view of Knecht) would be modified to include one or more 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the telecommunication node dealing with multiple frequency (as taught by Not) to include one or more combiners (as taught by Corman) to handle the different frequencies signals being received and/or transmitted. By including a combiner within the node, would allow multiple signals of different power/frequencies to be combined to create a signal to be read and/or transmitted. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Notargiacomo hereafter as Not (U.S 2016/0066314 A1) in view of Knecht (U.S 2006/0286959 A1) and Varghese (U.S 2003/0058613 A1).
In regards to Claim 16, Not discloses a method of assembling a node of a telecommunications system, the method comprising: attaching one or more power amplifier modules (Fig.2, #22) to a distribution unit (Fig.2, #24 in conjunction with #12), wherein the distribution unit comprises a plate coupled to a circuit board (Fig.2, #12 is coupled to #24 through the heat pipes #28 shown In figure 8); attaching a power supply (Fig.2, #25) to the distribution unit (Fig.2-3), wherein the distribution unit, the one or more power amplifier modules, and the power supply form a first subassembly (Fig.2); attaching the signal processing board (Fig.3, #21) to an antenna connection unit (Fig.1-2, #8), wherein the signal processing board and the antenna connection unit form a second subassembly (Fig.1-2); attaching the first subassembly to the second subassembly (Fig.2); and attaching a cooling section (Fig.2, #26/27 in conjunction make up the cooling section) to one or more components of the node of the telecommunications system (Fig.2), wherein the cooling section includes at least one heat sink (Fig.2, #26). 
Not fails to disclose: Wherein the signal processing board includes one or more components configured to transmit signals to or receive signals from one or more devices separate from the node and a circuit board configured to distribute direct current (DC) power.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the telecommunication node having a plurality of components configured to send out signals (as taught by Not) would be modified to include a printed circuit board having a plurality of electrical components configured to receive or transmit signals (as taught by Knecht) from one device to another. By including compact signal processing board (printed circuit board shown in figure 5) comprising components configured to transmit or receive signals would help increase RF component performance and a reduction in cost and space using said board (Knecht, Paragraph [0006]). Additionally, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by modifying a node which is configured to transmit signals to other devices than itself to include a signal processing board comprising components configured to transmit or receive signals would be within the purview of one of ordinary skill in the art at the time of the invention was filed as both Not and Knecht disclose a node which is configured to transmit and/or receive signals from other devices than itself (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).

However, Varghese discloses: A circuit board configured to distribute direct current (DC) power (Paragraph [0026], which discloses a dc distribution circuit board (Fig.4, #146) coupled with a power 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application as filed to have modified the distribution unit including a plate (as taught by Not) to further include a dc distribution circuit board (as taught by Varghese) to help distribute direct current power to components within said node. By including a circuit board within the distribution unit to couple with the power supply module, would enable the node to provide DC power to components requiring said power to properly function (Varghese, paragraph [0026]). 
In regards to Claim 17, Not in view of Knecht and Varghese discloses the method of claim 16, further comprising covering at least a portion of the first subassembly and the second subassembly with a housing (Not, Fig.1, which shows the first and second subassembly covered with a housing). 
In regards to Claim 18, Not in view of Knecht and Varghese discloses the method of claim 16, wherein the at least a portion of the first subassembly includes the distribution unit, the one or more power amplifier modules, and the power supply; the method further comprising sealing the housing (Not, Fig.1, the office notes that the subassemblies are sealed via seals (#9, 11, and 13) in conjunction with the housing, from the outside environment, see paragraphs [0058-0060]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Notargiacomo hereafter as Not (U.S 2016/0066314 A1) in view of Knecht (U.S 2006/0286959 A1), Varghese (U.S 2003/0058613 A1), and further, in view of Oyama (U.S 2008/0054741 A1). 
In regards to Claim 19, Not in view of Knecht and Varghese discloses the method of claim 16.
Not in view of Knecht and Varghese fail to explicitly disclose: Further comprising attaching an active module to a signal processing board.
However, Oyama discloses: Further comprising attaching an active module to a signal processing board (#21 and paragraph [0162], which discloses a signal processing board includes a preamplifier 
 Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the signal processing board (as taught by Not) to include an active module (as taught by Oyama) to help process the signals received and/or generated. By including a preamplifier within the signal processing board would boost the voltage of any signal received to allow for proper processing and/or outputting. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Notargiacomo hereafter, as Not (U.S 2016/0066314 A1) in view of Knecht (U.S 2006/0286959 A1), Varghese (U.S 2003/0058613 A1) and further, in view of Kelty (U.S 2014/0160679 A1).
In regards to Claim 24, Not in view of Knecht and Varghese disclose the method of claim 16.
Not in view of Varghese fail to disclose: Extending a second plurality of heat pipes from the second subassembly into through the first subassembly to the cooling section.
However, Kelty disclose: A plurality of heat pipes (Fig.1, #108) extending from the second subassembly into the first subassembly (Fig.1, which shows the plurality of heat pipes extending from one section to the second section to the cooling section to dissipate heat, as such the office notes that with the combination of Not in view of Varghese and Kelty, the telecommunication node having a first plurality of heat pipes (as taught by Not) would be modified to include additional set of heat pipes extending from the second subassembly to the first subassembly (as taught by Kelty) to dissipate heat generated by the components disposed in the first subassembly). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the telecommunication node having a first plurality of heat pipes (as taught by Not) to include additional set of heat pipes extending from the second subassembly to the first subassembly (as taught by Kelty) to dissipate heat generated by the components disposed in the first subassembly By modifying the node to include additional heat pipes, would yield predictable results i.e., provide cooling to the components within the first subassembly and dissipate said heat to the outside of KSR Int'l Co, v. Teleflex Inc, 550 U.S. 398, 82 U3PQ2d 1385 (2007)). 
Allowable Subject Matter
Claims 3,5-6,8-10,14,20-23 and 25-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petratos (U.S patent 4,680,676) – Discloses an apparatus which includes a signal board having one or more components which are configured to transmit or receive signals to devices other than itself.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835